Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Prior art of record fails to teach show or disclose A multilayer impact protection structure with: a fracture detection circuit attached to the first layer or the third layer and configured to detect a break in the impact protection structure as claimed in claim 1; a third layer attached to a second side of the first layer, opposite the first side, and includes the including a fiber-reinforced polymer (FRP) honeycomb structure, the FRP honeycomb structure including a lattice of adjoining polygonal cells as claimed in claim 9; and a third layer attached to a second side of the first layer, opposite the first side, and including a fiber-reinforced polymer (FRP) honeycomb and/or corrugated structure, wherein the first and third layers are formed as a unitary, single-piece structure as claimed in claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA ANN BONIFAZI whose telephone number is (571)272-4737.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571)272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MELISSA ANN BONIFAZI/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612